

Exhibit 10.32


LES LABORATOIRES SERVIER

Pharmacyclics, Inc.
995 E. Arques Avenue
Sunnyvale, California
United States of America


Attention: Vice President of Business Development,


Cc: Chief Financial Officer


September 24, 2014


Termination of Collaboration Agreement dated April 9, 2009 between Les
Laboratoires Servier and Institut de Recherches Internationales Servier
(“Servier”) and Pharmacyclics, Inc. (“Pharmacyclics”), as amended in January 5,
2012 and August 27, 2013 (the “Agreement”)


Dear Sirs,


Following our telephone conference held on September 8th, 2014, Servier hereby
confirms and gives Pharmacyclics notice that Servier has elected to terminate
the Agreement pursuant to Section 11.5 of the Agreement.
Pursuant to such Section 11.5 of the Agreement, such termination shall be
effective on November 23rd, 2014. The Drug Supply Agreement dated December 18,
2009 and Safety Data Exchange Agreement dated May 27, 2010, both associated to
this Agreement, will terminate on the same date.
With regard to the first paragraph of Section 11.6.1 of the Agreement, please
advise as soon as possible whether you would like the on-going clinical trials
to be transitioned to Pharmacyclics following termination or whether you would
like Servier to continue such clinical trials for an additional period, at
Pharmacyclics costs and expense, prior to transition to Pharmacyclics at a date
to be determined between the Parties. We are awaiting Pharmacyclics’ decision on
the above in order to communicate with investigators and Governmental
Authorities.
Please be assured that Servier’s teams are committed to carry out, the steps
necessary to ensure an orderly transition to Pharmacyclics of Servier’s
activities under the Agreement, in accordance with Section 11.6.1 and of the
patents pertaining to the Licensed Product in accordance with Section 7.4.4 of
the Agreement.
Please also note that Servier is available to discuss promptly supply of the
Licensed Product for on-going or upcoming clinical trials as well as technology
transfer related to manufacture, at terms and conditions to be agreed upon by
the Parties.
LES LABORATORIES SERIVIER
 
INSTITUT DE RECHERCHES INTERNATIONALES SERVIER
 
 
 
 
By:
/s/ Pascal Touchon
 
By:
/s/ Jean-Pierre Abastado
Name:
Pascal TOUCHON
 
Name:
Jean-Pierre ABASTADO
Title:
Proxy
 
Title:
Director of Oncology Innovation Therapeutic Pole

By:
/s/ Bernard Marchand
Name:
Bernard MARCHAND
Title:
Vice President, Director of Research & Development Operations



Cc. Legal Department - Les Laboratoires Servier – 50 rue Carnot 92284 Suresnes
Cedex France
Merci d’adresser toute correspondence au :
Siège social : 50, rue Carnot l 92284 Suresnes cedex l Tèl.: 01.55.72.60.00
S.A.S au capital de 34.590.852 euros l 085 480 796 RCS Nanterre


